Citation Nr: 1818615	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-25 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. I. Tissera, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to December 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbus, South Carolina.  Jurisdiction was subsequently transferred to the Atlanta, Georgia RO.


FINDINGS OF FACT

Tinnitus was not manifested during active service or within one year from the date of separation from service and tinnitus is not related to active service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are not met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The duty to notify has been met.  Neither the Veteran nor his representative has alleged prejudice with regard to notice.  The Federal Circuit Court of Appeals has held that "absent extraordinary circumstances ... it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c).  The RO associated the Veteran's service and VA treatment records with the claims file.  All released or submitted private treatment records have been associated with the claims file.  No other relevant records have been identified and are outstanding.  VA is unaware of any outstanding pertinent records which have not been associated with the claims file.  As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided with a VA examination in December 2011.  The examiner reviewed the medical evidence of record in conjunction with the examination and conducted a thorough medical examination of the Veteran.  The Veteran's pertinent symptomatology was recorded sufficiently to accurately adjudicate the claim.  Based on the foregoing, the Board finds the examination report to be thorough, complete, and sufficient base upon which to reach a decision on the Veteran's claim.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Since VA has obtained all relevant identified records and provided an adequate medical examination, its duty to assist in this case is satisfied.

II.  Service Connection for Tinnitus

A. Governing Law

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain listed chronic diseases may be awarded on a presumptive basis and will be presumed to have been incurred during active service, even though there is no evidence of the disability during service, if such disability became manifest to a compensable degree within one year of separation from active duty.  This presumption is rebuttable by affirmative evidence to the contrary.  
38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

While tinnitus is not a disease listed under 38 C.F.R. § 3.309(a), organic diseases of the nervous system are listed as a disability subject to presumptive service connection.  

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013);  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).

Additionally, any disability which is proximately due to, or results from, another disease or injury for which service connection has already been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected.

B.  Analysis

Based on the available evidence, the Board finds that the preponderance of the competent and credible evidence is against finding that service connection for tinnitus is warranted.  VA concedes that the Veteran was exposed to acoustic trauma in service, and therefore the "in-service injury" requirement is met.  Additionally, the Veteran currently has tinnitus, thus the "current disability" requirement is met.  However, missing from the evidence is the necessary connection (nexus) between the current disability and the in-service injury.

The Veteran's service treatment records do not show any complaints, treatment, or diagnosis for tinnitus.  The Veteran was first diagnosed with tinnitus in April 2005.  See Medical Treatment Record, September 2011.  In May 2008, a private treating physician noted that the onset of tinnitus was gradual and not associated with any definite precipitating event.  Id.  The Veteran acknowledged in a statement that tinnitus was not present when he was discharged from the military, but understands that tinnitus may not occur immediately but over time after noise exposure.  See Form 9, July 2014.

The Veteran was afforded a VA examination in December 2011.  The examiner opined that the Veteran's tinnitus was related to his bilateral hearing loss.  However, the Veteran is not service connected for hearing loss.  The examiner found that the Veteran's bilateral hearing loss is not as likely caused by or a result of service because his separation exam shows normal hearing and the Veteran reported on examination that his hearing loss did not develop until well after discharge.

A presumption of service connection for a chronic disability is not warranted, as the medical evidence and the Veteran's statements make it clear that his tinnitus did not manifest during service or within a year of separation from service.  Continuity of symptomatology is not established, as tinnitus was not noted during service and there is no post-service continuity of symptoms until 2005.  Direct service connection is not warranted, as the medical evidence does not find a nexus link between the Veteran's tinnitus and his noise exposure during service.  Service connection as secondary to a service-connected disability is not warranted, as the Veteran's claim for service connection for bilateral hearing loss was denied in January 2012 and the Veteran did not appeal the denial; that denial is now final.

Although the Veteran stated that it is his understanding that tinnitus may not occur immediately but can have its onset over time after noise exposure, he is not capable of opining on matters that require medical knowledge.  38 C.F.R. § 3.159(a)(2); Routen v. Brown, 10 Vet. App. 183 (1997).  Furthermore, this statement is not reflected or supported in any medical evidence of record.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for tinnitus must therefore be denied.


ORDER

Service connection for tinnitus is denied.




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


